Title: From Thomas Jefferson to Edmond Charles Genet, 24 November 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Germantown Nov. 24. 1793

I am to acknoledge the receipt of your letter of the 19th. instant, and to thank you for the information it conveys of the present state of the French islands in the West Indies. Their condition must always be interesting to the US. with whom nature has connected them by the strong link of mutual necessities.  The riot which had been raised in Philadelphia some days ago, by emigrants from St. Domingo, had before excited the indignation and attention of the government, both local and general. It is with extreme concern they now learn that the respectable strangers whom you mention, were brought into danger by it, and certainly no endeavors will be wanting to bring the offenders to condign punishment. I have the honor to inclose you a proclamation which had been issued immediately by the Mayor of Philadelphia, and to assure you that the efforts he is using, will receive from the general government every aid they can give, to make a signal example of those
 
who have thus violated that protection which the laws of the US. extend to all persons within their pale. I have the honor to be with great respect Sir Your most obedt. & most humble servt

Th: Jefferson

